769 N.W.2d 219 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph Allen TRAPP, Defendant-Appellant.
Docket No. 136056. COA No. 282662.
Supreme Court of Michigan.
November 5, 2008.

Order
By order of June 11, 2008, we remanded this case to the Court of Appeals and retained jurisdiction. On order of the Court, the Court of Appeals having issued its decision on remand on September 9, 2008, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.